                          Case 1:16-cr-10236-MLW Document 171-2 Filed 04/21/20 Page 1 of 1

                                                                Federal Medical Center, Devens
                                                                        Health Services

                                                                 Form: Inmate Request for Corn assionatc Release Consideration


TO:                                                                                 DATE:
MEDICAL SOCIAL WORK                                                                                A p r i l 8 , 2020

FROM (print):                                                                       REGISTER NO:
                          Robert Pena                                                                           99739-038
Signature: ne...ei_5,67.f--(
                                1                                                   UNIT: C a m p ( 1 5 L )

nstructions: in order to be considered for Compassionate Release, you must complete this form andsend it to the Medical Social
Worker. The information will be used to determine if your request for Compassionate Releasemeetsthe minimum guidelines for
:onsideration, as referenced in the Program Statement 5050.50, Compassionate Release/Reduction in. Sentence. The Social Worker
will meet with you regarding your request if further information is needed.

1. C h e c k the category you are requesting Compassionate Release Consideration: (only one per request)
0 Request based on Medical Circumstances
      ❑ M e d i c a l Terminal (estimated life expectancy of 18 months or less)
      ❑ M e d i c a l Debilitated (completely disabled, unable to perform activities of daily living and totally confined to a bed or
               chair OR only capable of limited self-care and confined to a bed or chair more than 50% of waking hours)
0 Request based on Non-Medical Circumstances-Elderly Inmates
      D . Request based on. Elderly Inmates over 65 with Medical Conditions who have served more than 50% of sentence
      0 R e q u e s t based on inmates age 65 or older who have served the greater of 10 years. or 75% of the term of imprisonment
            to which the.inmate was sentenced
       El R e q u e s t based on Elderly Inmates over 70 who have served 30 years or more of their term of imprisonment
                (offense that occurred on or after November 1, 1987)
 O Request based on Death or Incapacitation of the Family Member Caregiver where you are the only caregiver for your minor child
 O Request based on Incapacitation of a Spouse or Registered Partner where you are the only available caretaker
 ($1Request based on extraordinary or compelling circumstances

 2. E x p l a i n the extraordinary or compelling circumstances, which could not have been foreseen at the time
         of your sentencingyou believe warrant Compassionate Release consideration. Continue on back, if
         necessary. N a t i o n a l C o v i d - 1 9 Emergency d e c l a r e d , b e i n g 7 1 y e a r s o l d w i t h
             a m e d i c a l p r o f i l e w h i c h makes m e i n t h e m o s t v u l n e r a b l e a g e g r o u p .
  3. E x p l a i n your proposed Release Plans and continue on back, if necessary. The information should - - —
         include the following detailed information:
          1. Adres,s and .ph.one number of where you Wan to live.
             4Lb T e a t i c k e t H i g h w a y , E a s t - F a l m o u t h , M a s s a c h u s e t t s 0 2 5 3 6
            2. Your family supports in the community.
               I w i l l r e s i d e w i t h my w i f e o f 3 2 y e a r s . D a u g h t e r / g r a n d c h i l d r e n l o c a l .
            3. How you plan to cover your medical expenses and support yourself H a r v a r d P i l g r i m and.
                   S o c i a l S e c u r i t y s i n c e age 6 6 , w i t h Medicare coverage.•
            4. Where continued health treatment and services will be received.
                A l l o f my d o c t o r s a n d m e d i c a l p r o v i d e r s a r e i n t h e immediate a r e a .
                                                                     Sensitive Limited Official Use Only
   A copy of this form will be kept in the Medical Record section 6 ard Inmates Central File, and the original will remain with the Medical Social Worker.
                                                                                                                                                     June 2019
                                                                                                                                                      R-Dev 079
